FILED
                            NOT FOR PUBLICATION                             JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10289
                                                      14-10290
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:13-cr-00245-GMN
  v.                                                      2:13-cr-00329-GMN

SALVADOR LUBIAN CASTILLO-
GARCIA, a.k.a. Francisco Javier-                 MEMORANDUM*
Salguero, a.k.a. Montgomery Salvador
Mayorga Castillo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       In these consolidated appeals, Salvador Lubian Castillo-Garcia appeals the

15-month sentence imposed following his guilty-plea conviction for being a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deported alien found unlawfully in the United States, in violation of 8 U.S.C.

§ 1326, and the eight-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Castillo-Garcia contends that by running his sentences consecutively, the

district court imposed a substantively unreasonable sentence. The district court did

not abuse its discretion in imposing Castillo-Garcia’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The aggregate sentence is substantively reasonable

in light of the 18 U.S.C. §§ 3553(a) and 3583(e) sentencing factors and the totality

of the circumstances, including Castillo-Garcia’s prior removals and conviction for

the same offense, the fact that Castillo-Garcia was on supervised release on a prior

illegal reentry conviction at the time he was convicted of the instant offense, and

the need to deter future criminal conduct. See Gall, 552 U.S. at 51; see also

U.S.S.G. § 7B1.3(f) (term of imprisonment imposed upon the revocation of

supervised release shall be ordered to run consecutively to any other sentence the

defendant is serving).

      AFFIRMED.




                                                                      14-10289 & 14-10290